                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

G & G Closed Circuit Events, LLC,          :
                                           : Case No. 2:20-cv-12685-SDW-LDW
             Plaintiff                     :
                                           :
      v.                                   :
                                           : ORDER GRANTING MOTION FOR
Restaurant Los Amigos LLC d/b/a            : JUDGMENT BY DEFAULT
Los Amigos; Josefino Jimenez               :
Cortes, Damian Jimenez Cortes;             :
John Does 1-10 and ABC Corps. 1-           :
10                                         :
                                           :
             Defendants                    :

      Default having been entered in this action on or about April 29, 2021

against Defendants Restaurant Los Amigos LLC d/b/a Los Amigos, Josefino

Jimenez Cortes, and Damian Jimenez Cortes (hereinafter “Defendants”) and the

Plaintiff’s Motion for the Entry of Default Judgment and documentation in

support thereof having been filed on or about May 24, 2021, and having been

served on the Defendants and notice given and no appearance by the Defendants

having been made in person or in writing and all other requirements for entry of

default judgment pursuant to Federal Rule Civil Procedure 55 having been

satisfied, now therefore

      IT IS HEREBY ORDERED AND ADJUDGED that JUDGMENT be entered

against Defendants, jointly and severally, and in favor of G & G Closed Circuit

Events, LLC for violations of 47 U.S.C. § 605(e)(3)(C)(i)(II) and (e)(3)(C)(ii) in the

amounts of $5,600.00 and $10,000.00, respectively, plus costs and attorney’s

fees, as well as, interest pursuant to 28 U.S.C. § 1961.
      IT IS FURTHER ORDERED that Plaintiff is awarded reasonable

attorneys’ fees and costs pursuant to 47 U.S.C. § 605(e)(3)(B)(iii) of an amount

to be determined upon separate application within 30 days of the notice of

entry hereof which shall be added to the judgment entered in this action.




                                     Honorable Susan D. Wigenton. U.S.D.J.
                                      Dated: June 21, 2021




                                       2
